Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office Action is in response to the Applicant’s communication filed on 7 January 2022.  In virtue of this communication, claims 1-20 are currently presented in the instant application.  Presently, claim 1 has been amended.

Response to Arguments
Applicant’s arguments filed 1/7/2022 have been fully considered and are persuasive.  All rejections have been withdrawn. 
	Examiner agrees that by incorporating allowable subject matter previously found in claim 2 and establishing common ownership with the Ryoo reference overcomes the prior art rejections under 102, the rejections under 103, and overcomes the double patenting rejections in view of the Ryoo reference as well as the reference does not claim the conversion element.
	All rejections are withdrawn and all claims will be indicated allowable.


Allowable Subject Matter
Claims 1-20 are allowed.





Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANA HANCOCK whose telephone number is (571)270-7547.  The examiner can normally be reached on 10AM-6PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 

/Clayton E. LaBalle/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/D.H/Examiner, Art Unit 2852
1/15/2022